Case 2:19-cv-13872-BRM-JAD Document 1 Filed 06/17/19 Page 1 of 15 PagelD: 1

3844 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor sunpeet the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in eptember 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEH INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
DONALD HOILAND

(b) County of Residence of First Listed Plaintiff Benton County, WA_
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Derek Smith Law Group, PLLC

1835 Market Street, Suite 2950, Philadelphia, PA 19103

DEFENDANTS

FABRICATORS,

County of Residence

NOTE:

Attorneys (/f Known)

Cohen Seglias

 

PA. FAAP OT ATE OOO AM AIO AL

of First Listed Defendant

MEN OF STEEL ENTERPRISES, LLC; MEN OF STEEL REBAR

" Bucks County,PA >

 

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

30 South 17th Street, 19th Floor, Philadelphia, PA 19103

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

O 1 U.S. Government

Plaintiff

O 2 U.S. Government
Defendant

3 Federal Question

(U.S. Government Not a Party)

O 4 Diversity

(indicate Citizenship of Parties in Item Ill)

 

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
Citizen of This State al G1 Incorporated or Principal Place o4 a4
of Business In This State
Citizen of Another State 2 © 2 Incorporated and Principal Place o5 05
of Business In Another State
Citizen or Subject of a O 3 O 3 Foreign Nation O6 O86
Foreign Country

 

 

 

IV. NATURE OF SUIT (Place an “X" in One Box Only)
FORTS

 

 

    

Click here for: Nature o

  

 

  

f Suit Code Descriptions.

    

 

 

 

       

CON ‘ FO URE/PI IY BANKRUPTCY
O 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158
6 120 Marine 4) 310 Airplane 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal
(3 130 Miller Act 1 315 Airplane Product Product Liability OF 690 Other 28 USC 157
7 140 Negotiable Instrument Liability 7 367 Health Care/
C1 150 Recovery of Overpayment | 17 320 Assault, Libel & Pharmaceutical ROPERTY RIGHTS
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights
(7 151 Medicare Act J 330 Federal Employers’ Product Liability 07 830 Patent
© 152 Recovery of Defaulted Liability 1 368 Asbestos Personal O 835 Patent - Abbreviated
Student Loans J 340 Marine Injury Product New Drug Application
(Excludes Veterans) 7 345 Marine Product Liability 7 840 Trademark
153 Recovery of Overpayment Liability PERSONAL PROPERTY BOR ; SECUR
of Veteran’s Benefits © 350 Motor Vehicle 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff)
4 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Troth in Lending Act OF 862 Black Lung (923)
O 190 Other Contract Product Liability © 380 Otker Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g))
(J 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI
1 196 Franchise Inj © 385 Property Damage © 740 Railway Labor Act CO 865 RSI (405(g))
© 362 Personal Injury - Product Liability 6 751 Family and Medical
Medical Malpractice Leave Act
[| __—SWREAL PROPERT! CIVIL Bu iT C790 Other Labor Litigation FEDERAL TAX SUITS.
1 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: CO 791 Employee Retirement 7 870 Taxes (U.S. Plaintiff
© 220 Foreclosure O 441 Voting C463 Alien Detainee Income Security Act or Defendant)
7 230 Rent Lease & Ejectment (XK 442 Employment 510 Motions to Vacate 6 871 IRS—Third Party
6 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609
3 245 Tort Product Liability Accommodations 530 General
290 All Other Real Property 445 Amer. w/Disabilities - | 535 Death Penalty AT.
Employment Other: (J 462 Naturalization Application
3 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions

   

 

7 448 Education

 

1 555 Prison Condition

4 560 Civil Detainee -
Conditions of
Confinement

 

  

 

 

 

 

HER STATUTES

© 375 False Claims Act

6 376 Qui Tam (31 USC
3729%a))

| 400 State Reapportionment

6 410 Antitrust

4 430 Banks and Banking

A 450 Commerce

© 460 Deportation

& 470 Racketeer Influenced and
Corrupt Organizations

O 480 Consumer Credit

© 490 Cable/Sat TV

© 850 Securities/Commodities/
Exchange

890 Other Statutory Actions

(4 891 Agricultural Acts

© 893 Environmental Matters

© 895 Freedom of Information
Act

896 Arbitration

© 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© 930 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X" in One Box Only)

{1 Original

Proceeding

VI. CAUSE OF ACTION

VIL REQUESTED IN
COMPLAINT:

O2 Removed from
State Court

 

© 3  Remanded from
Appellate Court

4) 4 Reinstated or
Reopened

DEMAND $

UNDER RULE 23, F.R.Cv.P.

VILL RELATED CASE(S)

(See instructions):

1 3 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

29 U.S.C. §§ 2601 et seq.; 42 U.S.C. §§ 12101 et seq.

Brief description of cause: . ; ; .

Family and Medical Leave Act; Americans with Disabilities Act

C) CHECK IF THIS IS A CLASS ACTION

Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

JURY DEMAND:

= Yes No

 

 

IF ANY JUDGE Be DOCKET NUMBER oe
DATE SIGNAT it OF RECORD
June 17, 2019 rr
“FOR OFFICE USE ONLY ay
JUDGE

RECEIPT #

APPLYING IFP

MAG. JUDGE
Case 2:19-cv-13872-BRM-JAD Document 1 Filed 06/17/19 Page 2 of 15 PagelD: 2

UNITED STATES DISTRICT COURT FOR THE

 

DISTRICT OF NEW JERSEY
DONALD HOILAND, - CIVIL ACTION
: NO.
Plaintiff,
v. - COMPLAINT

MEN OF STEEL ENTERPRISES, LLC;

MEN OF STEEL REBAR : JURY TRIAL DEMANDED
FABRICATORS, LLC; EMPIRE RATE:

REBAR INSTALL, LLC,

Defendants.

 

Plaintiff, Donald Hoiland, residing at 8506 E. Massingale Road, Benton City, WA 99320,

by way of Complaint, states:

NATURE OF THE ACTION

1. This is an action to remedy unlawful discrimination and retaliation under the Family and
Medical Leave Act of 1993, 29 U.S.C. §§ 2601 et seq. (“FMLA”); the Americans with
Disabilities Act, 42 U.S.C. §§ 12101 et seq. (“ADA”); and the New Jersey Law Against
Discrimination, N.J.S.A. §§ 10:5-1 et seq. (“NJLAD”).

2. Plaintiff is seeking damages to redress the injuries that he has suffered as a result of being
discriminated and retaliated against by Defendants, his employers, on the basis of his
disability.

JURISDICTION AND VENUE

3. This Court has original subject matter jurisdiction over this matter under 28 U.S.C. §

1331 because it contains questions of federal law under the FMLA and ADA.
Case 2:19-cv-13872-BRM-JAD Document 1 Filed 06/17/19 Page 3 of 15 PagelD: 3

10.

This Court has supplemental jurisdiction over Plaintiff's NJLAD claims because those
claims arise out of the same nucleus of operative fact as her federal law claims.
This Court has personal jurisdiction over Defendants because Defendants’ principal
places of business or residences are within this District, Defendants regularly provide
services to persons within this District, Defendants regularly conduct business within this
District, and Defendants otherwise have made or established contacts within this District
sufficient to permit the exercise of personal jurisdiction.
Venue is proper under 28 U.S.C. § 1391(b)(1) and (2) because Defendants reside in this
District and a substantial part of the events giving rise to Plaintiffs claims took place in
this district.

PARTIES

Plaintiff, Donald Hoiland, is a forty-six-year-old male who resides at the above address;
and was, at all relevant times, an employee of Defendant and entitled to protections under
the FMLA, ADA and NJLAD.

Defendant, Men of Steel Enterprises, LLC, is a domestic limited liability company
organized and existing under the laws of the State of New Jersey; and was, at all relevant
times, Plaintiff's employer and subject to the FMLA, ADA and NJLAD.

Defendant, Men of Steel Rebar Fabricators, LLC, is a domestic limited liability company
organized and existing under the laws of the State of New Jersey; and was, at all relevant
times, Plaintiff's employer and subject to the FMLA, ADA and NJLAD.

Defendant, Empire State Rebar Install, LLC, is a domestic limited liability company
organized and existing under the laws of the State of New York; and was, at all relevant

times, Plaintiff's employer and subject to the FMLA, ADA and NJLAD.

2
Case 2:19-cv-13872-BRM-JAD Document1 Filed 06/17/19 Page 4 of 15 PagelD: 4

11.

12.

13.

14.

15.

16.

Li,

18.

At all times material, Defendants, Men of Steal Enterprises, LLC, Men of Steal Rebar
Fabricators, LLC and Empire State Rebar Install, LLC (collectively hereinafter referred

to as Defendants) were Plaintiffs joint and/or sole employer(s).
FACTS

Around February 2, 2015, Plaintiff started working for Defendants in the position of
General Manager and Vice President of Installation.

Plaintiff's job duties included overseeing and directing Defendants’ crew members
during rebar installations at job sites throughout the State of New Jersey, as well as New
York City.

On or around November 2, 2017, Plaintiff severely injured his back at work. Plaintiff lost
his footing on a loose rock and fell at a job site. Because of his injury, Plaintiff was taken
by an ambulance to a nearby hospital and ultimately hospitalized for five days, and then
underwent treatment at an inpatient rehab program for twelve days to recover.

Plaintiff was diagnosed with two herniated discs with nerve damage and radiculopathy.
Because of his injury, Plaintiff's activities of daily living were seriously limited. He was
instructed by his doctor avoid or limit lifting; avoid or limit climbing ladders and stairs;
and avoid or limit bending, twisting, and walking. Plaintiff informed Defendants that he
was suffering a serious health condition involving ongoing health care provider visits and
treatment.

On that date, Plaintiff was an employee eligible for FMLA leave and Defendants were
covered under the FMLA.

Plaintiff went out of work on “medical leave” to allow his injuries to heal. Additionally,

Plaintiff applied for Worker’s Compensation Benefits.
Case 2:19-cv-13872-BRM-JAD Document 1 Filed 06/17/19 Page 5 of 15 PagelD: 5

19.

20.

21.

22.

23.

24.

22,

26.

Defendants were placed on notice that Plaintiff's leave was for an FMLA-qualifying
reason; however, Defendants failed to properly initiate the FMLA required notifications
and eligibility checks, and/or otherwise determine if Plaintiff was eligible for FMLA
leave.

On or around March 1, 2018, Plaintiff underwent lumbar discectomy surgery to relieve
his pain from the disc herniation. The estimated recovery time was three months.

At all relevant times, Plaintiff continued to update Defendants about his health status and
efforts toward recovery.

On or around March 28, 2018, Defendants mailed Plaintiff documentation regarding the
FMLA and requested that the paperwork be completed by Plaintiff's physician and
returned to Defendants. This was the first time Defendants informed Plaintiff about his
FMLA rights.

On or around March 30, 2018, Plaintiff contacted his supervisor, Mike Zuidema,
regarding the FMLA paperwork he received and asked why he had not previously been
made aware of his rights under the FMLA.

Additionally, Plaintiff requested Mr. Zuidema inquire why Defendants had suddenly
stopped making Plaintiff's rent payments (to date Defendants had been making Plaintiffs’
rent payments pursuant to the terms and conditions of Plaintiff's employment).
Additionally, Plaintiff informed Mr. Zuidema that he anticipated being cleared to return
to work within a few weeks.

Plaintiff completed the documentation and sent it back to Defendants. The documentation
contained sufficient information for Defendants to determine Plaintiff's eligibility for

FMLA leave, inter alia, (1) contact information for Plaintiff's health care providers; (2)
Case 2:19-cv-13872-BRM-JAD Document 1 Filed 06/17/19 Page 6 of 15 PagelD: 6

27.

28.

29.

30.

Si.

when the serious health condition began; (3) how long the serious health condition was
expected to last; (4) Plaintiff's present inability to return to work and the likely duration
of his inability; (5) Plaintiff's need for continuous leave; and (6) appropriate medical
facts about Plaintiff's condition (information on symptoms, doctor visits, diagnoses, etc.).
On or around April 6, 2018, Mr. Zuidema contacted Plaintiff to inform him that he
qualified for FMLA leave and that Defendants would retroactively apply Plaintiff's rights
under the FMLA.

On or around April 18, 2018, Defendants informed Plaintiff that they would no longer be
paying Plaintiff's rent, despite having previously agreed to do so pursuant to the terms
and conditions of Plaintiff's employment.

On or around May 30, 2018, Plaintiff contacted Defendants and requested to return to
work with a reasonable accommodation. Plaintiff provided Defendants with a doctor’s
note indicating that he was cleared to return to work with restrictions, effective May 30,
2018 through June 27, 2018. Plaintiff's work restrictions precluded him from exerting
more than five (5) pounds of force and/or a negligible amount of force to frequently lift,
carry, push, pull or otherwise move objects; however, Plaintiff was otherwise able to
perform the essential functions of the job.

At no time did Defendants provide a response to Plaintiff or engage in the interactive
process to determine whether Plaintiff could return to work with a reasonable
accommodation regarding Plaintiff's restricted duty status.

On or around June 19, 2018, Plaintiff attempted to follow up with Defendants regarding

his previous request to return to work with a reasonable accommodation. Again,
Case 2:19-cv-13872-BRM-JAD Document 1 Filed 06/17/19 Page 7 of 15 PagelD: 7

32.

33.

34.

35.

36.

a7.

38.

39:

40.

41.

Defendants failed to respond to Plaintiff's request and Defendants otherwise failed to
interact with Plaintiff regarding his request to return to work.

During this time, Plaintiff suffered a disc re-herniation, and his doctors suggested that he
undergo a second surgery, which would also require reasonable accommodations.

To date, Defendants have failed to interact with Plaintiff regarding his repeated requests
for reasonable accommodations.

To date, Defendants have avoided all contact with Plaintiff regarding the status of his
employment and Defendants have failed to allow Plaintiff to return to work despite
Plaintiff having been cleared to return to work by his doctor.

When Plaintiff attempted to return from FMLA leave, Defendants failed to restore
Plaintiff to the same job that he held when his leave began or to an equivalent job.
Defendants interfered with, restrained and/or denied Plaintiff's exercise (or the attempt to
exercise) his rights under the FMLA, ADA and NJLAD.

Defendant improperly refused to authorize Plaintiff's FMLA leave and/or his request to
return to work with reasonable accommodations under the ADA and NJLAD.
Defendants improperly discouraged Plaintiff from using FMLA leave.

Defendants failed to give Plaintiff a timely Eligibility Notice within five (5) days of the
date Defendants learned that Plaintiff's leave may be for an FMLA-qualifying reason
Upon learning that Plaintiff's dire accident-related medical condition qualified for FMLA
leave, Defendants failed to make an eligibility determination.

Defendants also failed to give Plaintiff a timely Rights and Responsibilities notice in

writing.
Case 2:19-cv-13872-BRM-JAD Document 1 Filed 06/17/19 Page 8 of 15 PagelD: 8

42.

43,

44,

45.

46.

47.

48.

49,

50.

aa.

52,

Defendants failed to respond to Plaintiff's numerous inquiries concerning his rights and
responsibilities under the FMLA, ADA and NJLAD.

Defendants failed to timely notify Plaintiff that a medical certification was required
concerning Plaintiff's need for FMLA leave.

When Plaintiff made a diligent, good faith effort to timely provide a medical certification,
Defendants failed to give Plaintiff additional time to provide the certification and/or
otherwise failed to engage in the interactive process.

Plaintiff provided a complete and sufficient medical certification that Defendants failed
to accept.

Defendants improperly used Plaintiff's taking of FMLA leave and/or his requests for
reasonable accommodations under the ADA and NJLAD as a deciding factor or factors in
disciplining and firing Plaintiff.

Defendants improperly counted Plaintiff's FMLA leave under its attendance policy.
Defendants failed to provide benefits to Plaintiff on unpaid FMLA leave.

Defendants discriminated against Plaintiff for opposing and/or complaining about
Defendants’ unlawful practices under the FMLA, ADA and NJLAD.

Defendants failed to make, keep and preserve the requisite records under the FMLA,
including but not limited to, Plaintiff's medical records concerning his request for FMLA
leave; copies of FMLA notices provided to Plaintiff; and/or records of any dispute
between Defendant and Plaintiff regarding the designation of leave as FLMA.

Plaintiff claims constructive and/or actual discharge.

Plaintiff claims a continuous practice of discrimination under the continuing violations

doctrine.
Case 2:19-cv-13872-BRM-JAD Document 1 Filed 06/17/19 Page 9 of 15 PagelD: 9

53.

54.

55;

56.

57.

58.

59.

60.

Defendant has exhibited a pattern and practice of not only discrimination but also
retaliation.

Because of the acts and conduct complained of herein, Plaintiff has suffered and will
continue to suffer the loss of income, salary, bonuses, benefits and other compensations
which such employment entails; as well as past and future pecuniary losses, emotional
distress, humiliation, suffering, inconvenience, loss of enjoyment of life activities, and
other non-pecuniary loses.

Plaintiff further claims aggravation, activation and/or exacerbation of any preexisting
condition.

Plaintiff is entitled to reinstatement, liquidated damages, attorneys’ fees and costs.
Because Defendants’ conduct has been malicious, willful, outrageous, and conducted
with full knowledge of the law, Plaintiff also claims punitive damages against
Defendants.

The above are just some examples, of some of the discrimination and retaliation to which

Defendants subjected Plaintiff.

COUNTI
VIOLATIONS OF THE FMLA

FAMILY AND MEDICAL LEAVE ACT, 29 U.S.C, §§ 2601 et seq.

Plaintiff repeats and realleges every allegation made in the above paragraphs of this
complaint.

The FMLA provides eligible employees of covered employers with up to 12 workweeks
of unpaid, job protected leave in a 12-month period for, inter alia, a serious health
condition that makes the employee unable to perform the essential functions of his job.

29 U.S.C. §§ 2601 et seq.
Case 2:19-cv-13872-BRM-JAD Document1 Filed 06/17/19 Page 10 of 15 PagelD: 10

61. A covered employer must provide FMLA benefits and protections to eligible employees

and comply with other responsibilities under the FMLA and its regulations at 29 C.F.R.

part 825.

62. At all relevant times, Plaintiff was an eligible employee of a covered employer with a

qualifying medical condition entitling him to the protections of the FMLA.

63. Defendants violated the FMLA by interfering with, restraining and/or denying Plaintiffs

rights under the FMLA by, inter alia:

a.

b.

Failing to comply with the general notice requirements under the FMLA;
Failing to comply with the eligibility notice requirements under the FMLA;
Failing to comply with the rights and responsibilities notice requirements under
the FMLA;

Failing to comply with the designation notice requirements under the FMLA;
Failing to provide notice of a fitness-for-duty certification with the designation
notice as required by the FMLA;

Failing to continue to contribute to Plaintiffs health benefits while he was placed
on involuntary medical leave;

Discharging and/or constructively discharging, suspending and/or disciplining
Plaintiff notwithstanding that Plaintiff was fit to perform his duties and return to
work at the end of his FMLA leave;

Retaliating against Plaintiff for asking for attempting to exercise his rights under
the FMLA;

Failing to provide Plaintiff with the proper FMLA forms and/or medical

certifications;
Case 2:19-cv-13872-BRM-JAD Document1 Filed 06/17/19 Page 11 of 15 PagelD: 11

64.

65.

66.

67.

68.

j. Failing to supervise and/or train its employees and supervisors on compliance
with the provisions of the FMLA;
k. Failing to have in place proper FMLA policies, procedures and compliance;
and/or
l. Otherwise violating the FMLA.
Defendants’ violations of the FMLA were grossly negligent and/or willful.
As a direct and proximate cause of Defendants’ willful violations of the FMLA,
Defendants are liable for Plaintiff's compensation and benefits lost by reason of the
violations, for other actual monetary losses sustained as a direct result of their violation,
and for appropriate equitable or other relief tailored to the harm suffered by Plaintiff. See

29 CFR 825.300 (e).

COUNT II
DISABILITY DISCRIMINATION
AMERICANS WITH DISABILITIES ACT, 42 U.S.C. §§ 12101 et seq.

Plaintiff repeats and realleges every allegation made in the above paragraphs of this
complaint.

Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter I,
Section 12112, Discrimination [Section 102] states: “(a) General rule. - No covered entity
shall discriminate against a qualified individual on the basis of disability in regard to job
application procedures, the hiring, advancement, or discharge of employees, employee
compensation, job training, and other terms, conditions, and privileges of employment.”
Under the McDonnell Douglas burden-shifting analysis, Plaintiff must establish a prima

facie case for discrimination, namely that he (1) has a disability, (2) is a qualified

10
Case 2:19-cv-13872-BRM-JAD Document1 Filed 06/17/19 Page 12 of 15 PagelD: 12

69.

70.

71.

72.

7s

individual, and (3) has suffered and adverse employment action (4) under circumstances
giving rise to an inference of discrimination. Turner v. Hershey Chocolate USA, 440 F.3d
604, 611 (3d Cir. 2006).

Furthermore, it is well-settled law that, under the ADA, employers have an obligation to
provide a reasonable accommodation for a disabled employee and that the failure to
provide a reasonable accommodation to an employee’s known disability is a form of
discrimination. 42 U.S.C. § 12112(b)(5)(A).

It is undisputed that (1) Plaintiff's spinal injury diagnosis qualifies as a disability; (2)
Plaintiff's experience and performance establish he was qualified; and (3) Plaintiff was
terminated (4) a short time after requesting a reasonable accommodation related to his
spinal injury diagnosis.

Defendants cannot show a legitimate nondiscriminatory reason for their actions and any
reasons proffered by Defendants for terminating Plaintiff's employment are pretextual
and can readily be disbelieved.

Defendants engaged in an unlawful discriminatory practice by discriminating and
retaliating against Plaintiff because of his disability and refusing to provide Plaintiff with
a reasonable accommodation.

Because of Defendants’ violation of the ADA, Plaintiff has suffered damages, including,
but not limited to: past and future lost wages, mental pain and suffering; humiliation;
emotional distress; diminishment of career opportunity; harm to his business reputation;
loss of self-esteem; disruption to his family life; and other harm, pain and suffering, both

tangible and intangible.

11
Case 2:19-cv-13872-BRM-JAD Document1 Filed 06/17/19 Page 13 of 15 PagelD: 13

WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

damages, including past and future damages for pay, bonuses, personal days, overtime,

benefits, and emotional distress; consequential damages; punitive damages; attorneys’ fees;

expert witness fees; costs of suit; interest; and all other relief deemed equitable and just.

COUNT Ul
DISABILITY DISCRIMINATION

NEW JERSEY LAW AGAINST DISCRIMINATION (“NJLAD”), N.J.S.A. 10:5-1 et seq.

74,

715:

76.

77.

78.

Plaintiff repeats and realleges every allegation made in the above paragraphs of this
complaint.

Pursuant to the NJLAD, Defendant had a duty to maintain a work environment free of
disability discrimination.

Under the NJLAD, Plaintiff must establish a prima facie case for disability
discrimination, namely that he (1) has a disability, (2) is a qualified individual, and (3)
has suffered and adverse employment action (4) under circumstances giving rise to an
inference of discrimination.

Furthermore, it is well-settled law that, under the NJLAD, employers have an obligation
to provide a reasonable accommodation for a disabled employee and that the failure to
provide a reasonable accommodation to an employee’s known disability is a form of
discrimination.

It is undisputed that (1) Plaintiff's spinal injury diagnosis qualifies as a disability; (2)
Plaintiff's experience and performance establish he was qualified; and (3) Plaintiff was
terminated (4) a short time after requesting a reasonable accommodation related to his

spinal injury diagnosis.

12
Case 2:19-cv-13872-BRM-JAD Document1 Filed 06/17/19 Page 14 of 15 PagelD: 14

79.

80.

81.

82.

Defendants cannot show a legitimate nondiscriminatory reason for their actions, and any
reasons proffered by Defendants for terminating Plaintiffs employment are pretextual
and can readily be disbelieved.

Defendants engaged in an unlawful discriminatory practice by discriminating and
retaliating against Plaintiff because of his disability and refusing the provide Plaintiff
with a reasonable accommodation.

As a direct and proximate result of Defendants’ wrongful termination of Plaintiff,
Plaintiff was deprived of his right to equal employment opportunities on the basis of his
disability.

Because of Defendants’ violation of the NJLAD, Plaintiff has suffered damages,
including, but not limited to: past and future lost wages, mental pain and suffering;
humiliation; emotional distress; diminishment of career opportunity; harm to his business
reputation; loss of self-esteem; disruption to his family life; and other harm, pain and

suffering, both tangible and intangible.

WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

damages, including past and future damages for pay, bonuses, personal days, overtime,

benefits, and emotional distress; consequential damages; punitive damages; attorneys’ fees;

expert witness fees; costs of suit; interest; and all other relief deemed equitable and just.

13
Case 2:19-cv-13872-BRM-JAD Document1 Filed 06/17/19 Page 15 of 15 PagelD: 15

JURY DEMAND
Plaintiff requests a jury trial on all issues to be tried.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants in an amount to be
determined at the time of trial plus interest, including, but not limited to, reinstatement, back pay
and front pay, emotional distress, liquidated damages, statutory damages, punitive damages,
attorneys’ fees, costs, and disbursements of action; and for such other relief as the Court deems

just and proper.

DEREK LAW-GROUP, PLLC
“TAN M. BRYSON, ESQUIRE

183 arket Street, Suite/2950

Philadelphia, 3

(215) 391-4790
ianf@dereksmithlaw.com
Attorneys for Plaintiff

 

Dated: June 17, 2019

 

14
